DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-16 in the reply filed on 8/31/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions.  
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2021.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement(s) (IDS) submitted on 5/10/2021 and 8/13/2021 have been considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


6.	Claims 1, 6, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of copending Application No. 17/014,384. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8-10 of ‘384 teaches all the limitations of claims 1, 6, 9 and 14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 2 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of copending Application No. 17/014,384. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 5 of ‘384 teaches all the limitations of claims 2 and 10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 3 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/014,384. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of ‘384 teaches all limitations of claims 3 and 11 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 4 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 8 of copending Application No. 17/014,384 in view of Morin et al. (PG Pub U.S 2016/0183752).  ‘384 fails to teach specific limitations of claims 4 and 12 of instant application.  However, Morin teaches wherein the docking station further comprises a sensor configured to detect the connection of the dust collecting container (para 0050), and wherein the at least one processor is further configured to determine whether the dust collecting container is connected to the docking station based on an output of the sensor (para 0050) in order to initiate suction when docking station is connected to dust collecting container.  Thus, it would be obvious to one of ordinary skill in the art to modify ‘384 to include limitations taught by Morin as discussed in order to initiate suction when docking station is connected to dust collecting container. 
This is a provisional nonstatutory double patenting rejection.
s 5 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/014,384 in view of Morin et al. (PG Pub U.S 2016/0183752).  ‘384 fails to teach specific limitations of claims 5 and 13 of instant application.  However, Morin teaches wherein the docking station further comprises a sensor configured to detect the connection of the dust collecting container (para 0050), and wherein the at least one processor is further configured to determine whether the dust collecting container is connected to the docking station based on an output of the sensor (para 0050) in order to initiate suction when docking station is connected to dust collecting container.  Thus, it would be obvious to one of ordinary skill in the art to modify ‘384 to include limitations taught by Morin as discussed in order to initiate suction when docking station is connected to dust collecting container.  Since Morin teaches wherein the at least one processor is further configured to: control the suction device to stop operating based on a determination that the dust collecting container is separated from the docking station according to the output of the sensor (para 0050, implicitly taught), and since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention to control the flow path control device to close the suction flow path after the suction device stops operating in order to perverse device energy.
This is a provisional nonstatutory double patenting rejection.
11.	Claims 7 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/014,384 in view of Morin et al. (PG Pub U.S 2016/0183752).  ‘384 teaches limitations of a suction fan and motor to rotate the suction fan but fails to teach processor configured to adjust rotation speed of motor during operation of suction device.  However, Morin teaches wherein the at least one processor is further configured to adjust a rotation speed of the motor during operation of the suction device (0084) in order to regulate suction operation as required.  Therefore, it would be . 
This is a provisional nonstatutory double patenting rejection.
12.	Claims 8 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/014,384 in view of Morin et al. (PG Pub U.S 2016/0183752).  ‘384 teaches fails to teach the limitations of claims 8 and 16 of the instant application.  However, Morin teaches wherein the docking station further comprises a seating portion (base 120/130, para 0045, figs 12A,B) into which the dust collecting container is inserted (para 0045), and wherein the flow path control device (1250 in fig 12B) is arranged between the seating portion (base 120/130) and the collector (canister 110 with bin 660) [para 0079-0081] in order to arrange the device for operation.  Therefore, it would be obvious to one of ordinary skill in the art to modify ‘384 to include limitations taught by Morin as discussed in order to arrange the device for operation. 
This is a provisional nonstatutory double patenting rejection.
13.	Claims 1, 6, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 17/315,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘905 teaches all limitations of claims 1, 6, 9 and 14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
14.	Claims 2 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 17/315,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, and 5 of ‘905 teaches all limitations of claims 2 and 10 of the instant application.

15.	Claims 3 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/315,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of ‘905 teaches all limitations of claims 3 and 11 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16.	Claims 4 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/315,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of ‘905 teaches all limitations of claims 4 and 12 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 5 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/315,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of ‘905 teaches all limitations of claims 5 and 13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
18.	Claims 7 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/315,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘905 teaches all limitations of claims 7 and 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 8 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/315,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of ‘905 teaches all limitations of claims 8 and 16 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
20.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

21.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “suction device,” “a collector,” and “a flow path control device,” in claims 1 and 9; and inputter in claim 9.  According to applicant’s disclosure, suction device is referred to as fan and motor; collector is referred to as a container/compartment to collect debris; flow path control device is referred to as a valve to open and close flow path; inputter is referred to as a button or switch.  


Claim Rejections - 35 USC § 102
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23.	Claims 1, 4, 7-9, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. (PG Pub U.S 2016/0183752).
24.	Regarding claim 1, Morin teaches a cleaning device (abstract and fig 1) comprising: a vacuum cleaner (10) including a dust collecting container (0045, bin 50); and a docking station (0045 and 0050; station 100) to which the dust collecting container is removably connected (0045, 0050 and 0053), wherein the docking station comprises: a suction device (126) configured to move air from the dust collecting container into the docking station to supply a suction airflow into the dust collecting container (0049, 0060, and 0075-0076), a suction flow path (202/304; figs 11-12a,b)  along which the air moves inside the docking station (0075-0076 and 0080), a collector (canister 110 with bin 660; figs 12A-B) configured to collect foreign substances that are moved together with the air (0075-0076), a flow path control device (1250, figs 12a,b) configured to adjust the suction airflow supplied into the dust collecting container (0079-0081), and at least one processor (14/1300, 0055) configured to: control the suction 
25.	Regarding claim 4, Morin wherein the docking station further comprises a sensor configured to detect the connection of the dust collecting container (para 0050), and wherein the at least one processor is further configured to determine whether the dust collecting container is connected to the docking station based on an output of the sensor (para 0050).
26.	Regarding claim 7, Morin teaches wherein the suction device comprises: a suction fan, and a motor configured to rotate the suction fan (0060) wherein the at least one processor is further configured to adjust a rotation speed of the motor during operation of the suction device (0084).
27.	Regarding claim 8, Morin teaches wherein the docking station further comprises a seating portion (base 120/130, para 0045, figs 12A,B) into which the dust collecting container is inserted (para 0045), and wherein the flow path control device (1250 in fig 12B) is arranged between the seating portion (base 120/130) and the collector (canister 110 with bin 660) [para 0079-0081].
28.	Regarding claim 9, Morin teaches a cleaning device (abstract and fig 1) comprising: a vacuum cleaner (10) comprising a dust collecting container (0045, bin 50); and a docking station (0045 and 0050, station 100) to which the dust collecting container is removably connected (0045, 0050, and 0053), wherein the docking station comprises: an inputter configured to receive an input from a user (0050 and 0054), a suction device (126) configured to move air from the dust collecting container into the docking station to supply a suction airflow into the dust collecting container (0049, 0060, and 0075-0076), a suction flow path (202/304; figs 11-12a,b) along which the air moves inside the docking station (0075-0076 and 0080), a collector (canister 110 with bin 660; figs 12A-B) configured to collect foreign substances that are moved together with the air (0075-0076), a flow path control device (1250, figs 12a,b) provided on the 
29.	Regarding claim 12, Morin wherein the docking station further comprises a sensor configured to detect the connection of the dust collecting container (para 0050), and wherein the at least one processor is further configured to determine whether the dust collecting container is connected to the docking station based on an output of the sensor (para 0050).
30.	Regarding claim 15, Morin teaches wherein the suction device comprises: a suction fan, and a motor configured to rotate the suction fan (0060) wherein the at least one processor is further configured to adjust a rotation speed of the motor during operation of the suction device (0084).
31.	Regarding claim 16, Morin teaches wherein the docking station further comprises a seating portion (base 120/130, para 0045, figs 12A,B) into which the dust collecting container is inserted (para 0045), and wherein the flow path control device (1250 in fig 12B) is arranged between the seating portion (base 120/130) and the collector (canister 110 with bin 660) [para 0079-0081].
Claim Rejections - 35 USC § 103
32.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


34.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
35.	Claims 2-3, 5-6, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (PG Pub U.S 2016/0183752).
36.	Regarding claim 2, since Morin teaches setting a schedule for the evacuation operation (0090) which uses the flow adjusting device to open and close (0079-0081), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to stop operating based on a preset operation time elapsing after initiation of the operation of the suction device, and control the flow path control device to close the suction flow path after the suction device stops operating in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 
37.	Regarding claim 3, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the flow path adjusting device to close the suction flow path based on a preset waiting time elapsing after the suction device stops operation in order to start the air filtration mode (para 0079-0081).

39.	Regarding claim 6, Morin teaches wherein the docking station further comprises an inputter configured to receive an input from a user (para 0050 and 0054), and since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor is further configured to control the suction device to stop operating based on an input of a stop command being received through the inputter, and control the flow path control device to close the suction flow path after the suction device stops operating in order to start the air filtration mode.
40.	Regarding claim 10, since Morin teaches setting a schedule for the evacuation operation (0090) which uses the flow adjusting device to open and close (0079-0081), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to stop operating based on a preset operation time elapsing after initiation of the operation of the suction device, and control the flow path control device to close the suction flow path after the suction device stops operating in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 
41.	Regarding claim 11, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to 
42.	Regarding claim 13, wherein the at least one processor is further configured to: control the suction device to stop operating based on a determination that the dust collecting container is separated from the docking station according to the output of the sensor (para 0050, implicitly taught), and since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention to control the flow path control device to close the suction flow path after the suction device stops operating in order to perverse device energy.
43.	Regarding claim 14, Morin teaches wherein the docking station further comprises an inputter configured to receive an input from a user (para 0050 and 0054), and since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor is further configured to control the suction device to stop operating based on an input of a stop command being received through the inputter, and control the flow path control device to close the suction flow path after the suction device stops operating in order to start the air filtration mode.
Conclusion
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714